Action for divorce a mensa. These issues were submitted and answered by the jury:
1. Were plaintiff and defendant married to each other as alleged? Answer: Yes.
2. Has the plaintiff been a resident of this State for two years prior to the commencement of this action, and the filing of the complaint? Answer: Yes.
3. Did the defendant by cruel and barbarous treatment endanger the life of the plaintiff, without provocation on her part as alleged? Answer: Yes.
4. Had the defendant become an habitual drunkard, as alleged in the complaint, without provocation on plaintiff's part? Answer: Yes.
From the judgment rendered the defendant appealed.
The evidence set out in the record discloses most barbarous and inhuman treatment upon the part of the defendant husband. It includes evidence of murderous assaults, continued brutal conduct and long continued habitual drunkenness, fully warranting the findings of the jury.
The issue tendered by defendant, "Is the defendant an habitual drunkard?" is immaterial, as the finding upon the third issue is amply sufficient to uphold the judgment.
We think, however, his Honor submitted the fourth issue in proper form, except as to the last part, "without provocation on plaintiff's part," and that addition did not prejudice defendant. We are not aware that the wife's provocation ever justifies or excuses the husband in becoming an habitual drunkard.
We have examined the six assignments of error and find them to be without merit.
No error.
(394)